                                                                                                         FILED
                                                                                                2021 Jun-29 PM 02:27
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 D.S.,                                          )
                                                )
                Plaintiffs,                     )          Case No. 2:20-CV-02012-RDP
                                                )
 v.
                                                )                   UNOPPOSED
 JEFFERSON DUNN, et al.,                        )
                                                )
                Defendants.                     )


                              MOTION FOR EXTENSION OF TIME

         Defendants Jefferson S. Dunn (“Commissioner Dunn”), Grantt Culliver (“Culliver”),

Charles Daniels (“Daniels”), Jeffery Williams (“William”), Edward Ellington (“Ellington”),

Christy Vincent (“Vincent”), Gwendolyn Givens (“Givens”), Anthony Brooks (“Brooks”), Karla

Jones (“Jones”), Jeffery Baldwin (“Baldwin,” and together with Commissioner Dunn, Culliver,

Daniels, Ellington, Vincent, Givens, Brooks, and Jones, the “ADOC Officials”), Carl Sanders,

Gary Malone, Kevin White, Carla Graham, Angelia Gordy, William Ragsdale, Neketris Estelle,

Gerald McMillian, Christopher Boyd, Shannon Caldwell, Errol Pickens, Lisa Bonner, William

McLemore, and Tanya Ary hereby respectfully move this Court to enter an order extending the

deadline by fourteen (14) days for the Parties to submit the Rule 26(f) report in this matter and the

consolidated Rule 26(f) report in conjunction with the actions styled as United States v. Alabama,

et al., No. 2:20-cv-01971-RDP (N.D. Ala.) and Duke, et al. v. Dunn, et al., No. 4:14-cv-01952-

RDP (N.D. Ala) (collectively, the “Rule 26(f) reports”). In support of this Motion, the Defendants

state the following:

         1.    After exchanging drafts of the Rule 26(f) reports, the Parties held an initial Rule

26(f) conference in this matter on Monday, June 28, 2021.

         2.    Plaintiff is currently working on additional proposed revisions to the draft Rule
26(f) report.

       3.       Counsel for the ADOC Officials is currently involved in an evidentiary hearing in

the civil action styled Braggs, et al. v. Dunn, et al., in the United States District Court for the

Middle District of Alabama, No. 2:14-cv-601-MHT-JTA (the “Braggs Action”). Undersigned

counsel for the ADOC Officials anticipates that the hearing in the Braggs Action will extend into

the week of July 5, 2021.

       4.       Due to the ongoing proceeding in the Braggs Action, counsel for the ADOC

Officials does not anticipate being able to confer with Plaintiff’s counsel to resolve any outstanding

issues and file the joint Rule 26 reports by the current deadline of June 30, 2021.

       5.       The Defendants respectfully request extending the deadline for the Rule 26(f)

reports by fourteen (14) days to provide the Parties with additional time to confer regarding any

remaining disputes related to the Rule 26(f) reports and potentially resolve areas of dispute.

       6.       Undersigned counsel for Defendants conferred with Plaintiff’s counsel, and

Plaintiff does not oppose this Motion.

       WHEREFORE, PREMISES CONSIDERED, the ADOC Officials respectfully request that

the Court enter an order granting their unopposed Motion for Extension of Time and grant an

additional fourteen (14) days to file the Rule 26(f) reports.



       Dated: June 29, 2021



                                               /s/ Stephen C. Rogers
                                               Stephen C. Rogers
                                               Attorney for the ADOC Officials




                                                  2
William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street, S.W.
Huntsville, AL 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com


                               /s/ Robert F. Northcutt
                               Robert F. Northcutt
                               Attorney for Carl Sanders, Gary Malone, Kevin
                               White, Carla Graham, Angelia Gordy, William
                               Ragsdale, Neketris Estelle, Gerald McMillian,
                               Christopher Boyd, Shannon Caldwell, Errol
                               Pickens, Lisa Bonner, Allen Knott, Earl Pickett,
                               Steve Terry, and Tanya Ary

Robert F. Northcutt
C. Richard Hill, Jr.
James N. Walter, Jr.
CAPELL & HOWARD, PC
P.O. Box 2069
Montgomery, AL 36102
Telephone: (334) 241-8000
Facsimile: (334) 323-8888
bob.northcutt@chlaw.com
rick.hill@chlaw.com
jimmy.walter@chlaw.com




                                  3
                                   CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all parties in this matter,
including without limitation the following, by the Court’s CM/ECF system or by U.S. Mail on this
the 29th day of June, 2021:

         Ruth Z. Brown
         Megan Pierce
         LOEVY & LOEVY
         311 N. Aberdeen, 3rd Floor
         Chicago, IL 60607
         Telephone: (312)243-5900
         Facsimile: (312)243-5902
         ruth@loevy.com
         megan@loevy.com

         Anil A. Mujumdar
         DAGNEY JOHNSON LAW GROUP
         2170 Highland Avenue, Suite 250
         Birmingham, AL 35205
         Telephone: (205)590-6986
         Facsimile: (205)809-7899
         anil@dagneylaw.com

         Attorneys for Plaintiff


                                               /s/ Stephen C. Rogers
                                               Of Counsel




                                                  4
